DETAILED ACTION
Applicant’s response of 10/12/2021 has been entered and considered. Upon entering amendment, claims 1-5, 7-11, and 14 have been amended. As a result of the amendment, the previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-11, 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Hattori (2004/0245854) and Busse (2003/0130776).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a memory that stores correlations between a plurality of actions and a plurality of operating settings that correspond to a plurality of virtual electric consumers, wherein each of the plurality of operating settings includes a respective universally valid parameter that is independent of the plurality of real electric consumers” in combination with “where the processing unit: selects at least one of the plurality of actions  based on the at least one input signal, identifies at least one of the plurality of operating settings that is correlated in the memory with the at least one of the plurality of actions, allocates the at least one electric output to the at least one of the plurality of real electric consumers that is activated depending on the at least one of the plurality of operating settings of the at least one virtual electric consumer allocated to the selected action, and generates the at least one output signal output to the at least one of the plurality of real electric consumers based on the at least one of the plurality of operating settings that is correlated in the memory with the at least one 
Independent claims 7, 9, and 11 recite similar limitations to those indicated as allowable in claim 1 and are therefore allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         
/HAL KAPLAN/               Primary Examiner, Art Unit 2836